DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8, filed August 3, 2022, with respect to claim and specification objections and 112 rejections, have been fully considered and are persuasive.  The claim and specification objections and 112 rejections have been withdrawn. 
Applicant's arguments, see Pages 8-9, filed August 3, 2022, with respect to prior art rejections have been fully considered but they are not persuasive. 
In regards to the arguments for claims 1, 21, and 23 that the prior art does not teach of “for each given charging station of the plurality of charging stations, determining a charging cost value that reflects the cost of using the given charging station based, at least in part, upon the detour distance value for the given charging station and the charging price of the given charging station”, the examiner respectfully disagrees.  This is taught by Lindemann et al. (US 2020/0117204; already of record; hereinafter Lindemann) in Para 0016 as 
“For any of the disclosed systems, methods, and vehicles, a resident/remote vehicle controller may be programmed to identify one or more vehicle charging sources (e.g., electric vehicle charging station (EVCS)) within a predetermined proximity of the vehicle's current location and/or candidate route, and identify one or more mobile charging vehicles (e.g., dedicated roadside assistance vehicle or volunteer crowd-sourced vehicle) available to recharge the traction battery pack. The controller then calculates a respective reduced cost function for each of the vehicle charging sources and mobile charging vehicles based on corresponding time, distance and cost data. The system then selects either a vehicle charging source or a mobile charging vehicle based on which option has the lowest reduced cost function. As another option, after identifying one or more proximal vehicle charging sources and one or more available mobile charging vehicles, the controller may display, via an electronic display device of a vehicle navigation system, an option to select from the available vehicle charging sources and mobile charging vehicles. The vehicle controller thereafter receives, via an electronic input device, a user selection of either a vehicle charging source or a mobile charging vehicle”.
	
	Lindemann further teaches of this in Para 0047 as 
With continuing reference to FIG. 4, method 100 moves to process block 141 to identify which of the proximal recharging/refueling sources is a “best match” for the host vehicle by reducing a cost function for each available charging service based on corresponding time data, distance data, cost data, etc. In general, the method 100 juxtaposes the various recharging/refueling sources to compare time, distance traveled, and monetary costs associated with the available options. These factors may be weighted based on crowd-sourced data, end-user input, vehicle testing, and other relevant factors, for example. For at least some implementations, selection of an optimal recharging/refueling source may be carried out by the CPU 36/processors 40 of vehicle 10. Alternatively, the various available options may be presented to the driver via electronic video display device 18; the driver may then select one of the available options through the assorted input controls 32 of FIG. 1.
	
Therefore, Lindemann fully discloses of this limitation, and the rejection is upheld.  
In regards to the arguments for claims 2, 22, and 24 that the prior art does not teach of “the selection of the selected charging station is further based upon a safety rating of an operator of the electric vehicle and a safety rating for each charging station of the plurality of charging stations”, the examiner respectfully disagrees.  This limitation is fully taught by Schaffer et al. (US 2020/0317084; already of record; hereinafter Schaffer) in Para 0046, 0061, 0075 as a charging station being ranked based on the safety of the charging station and the surrounding area, and then determining a charging station to drive to based at least in part on these ranking.  Therefore the limitation is fully taught.  
A detailed rejections follows below.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are not related to a statutory category and instead to a computer program product and a computer system.  These categories are software per se, and don’t have any structural recitations.  Additionally, it is noted that “a set of storage devices” is claimed, where it is possible for this to be a transitory storage device, which is not an eligible statutory category.  See MPEP 2106.3.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 2, it is recited that “the selection of the selected charging station is further based upon a safety rating of an operator of the electric vehicle”, which was not found within the original disclosure and is therefore new matter.  It is noted that the original specification discloses “the selection constraints can likewise include a minimum safety rating defined by an operator of the electric vehicle” in Page 3 lines 15-16.  However, the amended limitation does not recite the disclosed subject matter, since the limitation is claiming the operator of the electric vehicle is assigned a safety rating, such as based on the operator’s ability to drive safely, rather than based on a user’s preference for a minimum safety rating.  There was no citation within the original disclosure that gives support for this new matter.
In regards to claims 22 and 24, the claims recite analogous limitations to claim 2 and therefore are rejected on the same premise.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindemann et al. (US 2020/0117204; already of record; hereinafter Lindemann).
In regards to claim 1, Lindemann discloses of a method of optimizing a charging location for an electric vehicle during a trip (Para 0008, 0016, Abstract) comprising: 
receiving a proposed route for the trip (Abstract, Para 0009, 0033);
identifying a plurality of recharging stations along the proposed route or in proximity to the proposed route (Para 0016, 0046);
for each given charging station of the plurality of charging stations, receiving a charging price per unit of recharging electricity for the given recharging station (Para 0016, 0046-0047);
for each given charging station of the plurality of charging stations, determining a detour distance value that reflects the distance that use of the given charging station would add to the proposed route for the electric vehicle (Para 0016, 0046-0047);
for each given charging station of the plurality of charging stations, determining a charging cost value that reflects the cost of using the given charging station based, at least in part, upon the detour distance value for the given charging station and the charging price of the given charging station (Para 0016, 0046-0047, claim 10); and
selecting a selected charging station from among the plurality of charging station so that the cost of recharging the vehicle is minimized (Para 0016, 0046-0047, claim 10).
In regards to claims 21 and 23, the claims recite analogous limitations to claim 1, and is therefore rejected on the same premise.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Schaffer et al. (US 2020/0317084; already of record; hereinafter Schaffer).
In regards to claim 2, Lindemann discloses of the method of claim 1. 
However, Lindemann does not specifically disclose of wherein the selection of the selected charging station is further based upon a safety rating of an operator of the electric vehicle and a safety rating for each charging station of the plurality of charging stations.
Schaffer, in the same field of endeavor, teaches of wherein the selection of the selected charging station is further based upon a safety rating of an operator of the electric vehicle and a safety rating for each charging station of the plurality of charging stations (0046, 0061, 0075).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, as taught by Lindemann, to include the selection of the selected charging station is further based upon a safety rating of an operator of the electric vehicle and a safety rating for each charging station of the plurality of charging stations, as taught by Schaffer, in order to rank the charging stations by on the safety of the location including crime statistics for the area (Schaffer Para 0046).
In regards to claims 22 and 24, the claims recite analogous limitations to claim 2 and therefore are rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller et al. (US 20170168493) discloses of a safety rating that is assigned to a plurality of charging stations when determining a station to travel to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663